24 N.J. 89 (1957)
130 A.2d 842
TOWNSHIP OF NORTH BERGEN IN THE COUNTY OF HUDSON, APPELLANT,
v.
DIVISION OF TAX APPEALS IN THE DEPARTMENT OF THE TREASURY ET AL., RESPONDENTS.
The Supreme Court of New Jersey.
Argued January 14, 1957.
Decided April 8, 1957.
Mr. Nicholas S. Schloeder argued the cause for the appellant.
Mr. Leo Rosenblum argued the cause for the respondent City of Jersey City (Mr. James A Tumulty, Jr., attorney).
Mr. John F. Crane argued the cause for the respondent Division of Tax Appeals (Mr. Grover C. Richman, Attorney-General, attorney; Mr. Thomas P. Nolan on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Clapp in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, WACHENFELD, BURLING, JACOBS and WEINTRAUB  6.
For reversal  None.